     MATTHEW L. SHARP, ESQ.
 1   Nevada State Bar No. 4746
     Matthew L. Sharp, Ltd.
 2   432 Ridge Street
     Reno, NV 89501
 3   (775) 324-1500
 4   matt@mattsharplaw.com

 5   RICHARD H. FRIEDMAN, ESQ.
     Nevada State Bar No. 12743
 6   Friedman│Rubin PLLP
 7   1126 Highland Avenue
     Bremerton, WA 98337
 8   (360) 782-4300
     rfriedman@friedmanrubin.com
 9
10   JOSHUA D. KOSKOFF, ESQ. (Admitted PHV)
     KATHERINE L. MESNER-HAGE, ESQ. (Admitted PHV)
11   KOSKOFF, KOSKOFF & BIEDER, PC
     350 Fairfield Ave.
12   Bridgeport, CT 06604
     (203) 336-4421
13
     Attorneys for Plaintiffs
14
                                  UNITED STATES DISTRICT COURT
15
                                       DISTRICT OF NEVADA
16
     JAMES PARSONS, et al.,                                CASE NO.: 2-19-cv-01189-APG-EJY
17
                    Plaintiffs,                            STIPULATION AND ORDER TO
18                                                         EXTEND TIME RE: FILING
19   vs.                                                   OPPOSITION TO DEFENDANTS’
                                                           MOTION TO DISMISS THE
20   COLT’S MANUFACTURING COMPANY                          COMPLAINT AND REPLY
     LLC; et al.,                                          THERETO
21
                    Defendants.                                         (First Request)
22
23          The parties hereto, by and through their respective counsel, hereby stipulate and agree

24   that the time for Plaintiffs to oppose Defendants’ Motion to Dismiss the Complaint (ECF No.

25   80) shall be extended. On September 24, 2019, Defendants’ jointly filed a Motion to Dismiss
26   the Complaint. Plaintiffs requested a 45-day extension of time to file their Opposition. De-
27   fendants agreed to the extension of time for filing the Opposition and, due to timing issues con-
28


                                                     1
 1   cerning the Thanksgiving holiday, have requested an additional 21 days to file their Reply to
 2   Plaintiffs’ Opposition.
 3           This stipulation is entered into in good faith and not for the purposes of delay. This is
 4   the first request to extend the response times for the Opposition and Reply regarding Defend-
 5   ants’ Motion to Dismiss the Complaint.
 6
             Proposed Schedule:
 7
             Plaintiffs’ Opposition, currently due on October 8, 2019, shall be due November 22,
 8
     2019.
 9
             Defendants’ Reply to Plaintiffs’ Opposition shall be due on December 20, 2019.
10
11                                         IT IS SO ORDERED.
12
13
14
                                           UNITED STATES
                                           UNITED  STATESDISTRICT
                                                             DISTRICTJUDGE
                                                                      JUDGE/
15                                         UNITED  STATES   MAGISTRATE
                                           Dated: October 1, 2019.      JUDGE
16
17                                         DATED:
18
19
20
21
22
23
24
25
26
27
28


                                                     2
 1
     DATED this 30th day of September 2019.
 2
     MATTHEW L. SHARP, LTD.                      EVANS FEARS & SCHUTTERT LLP
 3
 4                                               /s/ Jay J. Schuttert
         /s/ Matthew L. Sharp             _
 5   MATTHEW L. SHARP, ESQ.                      Jay J. Schuttert (Nev. #8656)
     State Bar No. 4746                          jschuttert@efstriallaw.com
 6   432 Ridge Street                            Alexandria L. Layton (Nev. #14228)
     Reno, NV 89501                              alayton@efstriallaw.com
 7   (775) 324-1500                              2300 West Sahara Avenue, Suite 950
                                                 Las Vegas, NV 89102
 8   RICHARD H. FRIEDMAN, ESQ.                   Telephone: (702) 805-0290
     Nevada State Bar No. 12743                  Facsimile: (702) 805-0291
 9
     Friedman│Rubin PLLP                         Counsel for Defendants Colt’s
10   1126 Highland Avenue                        Manufacturing Company, LLC, Colt
     Bremerton, WA 98337                         Defense, LLC, Christensen Arms, Lewis
11   (360) 782-4300                              Machine & Tool Company, and LWRC
                                                 International, LLC
12
     Joshua D. Koskoff (Admitted PHV)
     Katherine L Mesner-Hage (Admitted PHV)      John F. Renzulli (Pro Hac Vice)
13                                               jrenzulli@renzullilaw.com
     KOSKOFF, KOSKOFF & BIEDER, PC
14   350 Fairfield Ave.                          Christopher Renzulli (Pro Hac Vice)
     Bridgeport, CT 06604                        crenzulli@renzullilaw.com
15   (203) 336-4421                              Scott C. Allan (Pro Hac Vice)
                                                 sallan@renzullilaw.com
16   Attorneys for Plaintiffs                    Renzulli Law Firm, LLP
                                                 One North Broadway, Suite 1005
17                                               White Plains, NY
                                                 Telephone: (914) 285-0700
18   /s/ V.R. Bohman                             Facsimile: (914) 285-1213
     V.R. Bohman
19   vbohman@swlaw.com                           Counsel for Defendants Colt’s
     Snell & Wilmer, LLP                         Manufacturing Company, LLC, Colt
20   3883 Howard Hughes Parkway,                 Defense, LLC, Lewis Machine & Tool
     Suite 1100                                  Company, and LWRC International, LLC
21
     Las Vegas, NV 89169-5958                    Bryon J. Benevento (Applying Pro Hac Vice)
22   Telephone: (702) 784-5200                   benevento.bryon@dorsey.com
     Facsimile: (702) 784-5252                   Dorsey & Whitney, LLP
23                                               111 S. Main Street, Suite 2100
24   Counsel for Defendants Daniel               Salt Lake City, UT 84111-2176
     Defense, Inc., Patriot Ordnance             Telephone: (801) 933-8958
25   Factory, and Sportsman’s                    Facsimile: (801) 933-7373
     Warehouse                                   Counsel for Defendant Christensen Arms
26
27
     /s/ Christopher M. Chiafullo               /s/ Turner A. Broughton
28   Christopher M. Chiafullo (Applying Pro Hac Justin S. Feinman (Pro Hac Vice)


                                                3
     Vice)                                      jfeinman@williamsmullen.com
 1
     cchiafullo@chiafullogroup.com              Turner A. Broughton (Pro Hac Vice)
 2   The Chiafullo Group, LLC                   tbroughton@williamsmullen.com
     244 Fifth Avenue, Suite 1960               Williams Mullen, PC
 3   New York, NY 10001                         200 South 10th Street, 16th Floor
     Telephone: (908) 741-8531                  Richmond, VA 23219
 4
                                                Telephone: (804) 420-6000
 5   – and –                                    Facsimile: (804) 420-6507

 6   Ismail Amin                                – and –
 7   iamin@talglaw.com
     Jessica Guerra                             Camden R. Webb (Pro Hac Vice)
 8   jguerra@talglaw.com                        crwebb@williamsmullen.com
     The Amin Law Group, Ltd.                   Williams Mullen, PC
 9   3753 Howard Hughes Parkway, Suite 200      301 Fayetteville Street, Suite 1700
10   Las Vegas, NV 89169                        Raleigh, NC 27601
     Telephone: (702) 990-3583                  Telephone: (919) 981-4000
11   Facsimile: (702) 441-2488                  Facsimile: (919) 981-4300
12   Counsel for Defendants Discount Firearms – and –
13   and Ammo, LLC, DF&A Holdings, LLC, and
     Maverick Investments, LP                 John H. Mowbray
14                                            jmowbray@spencerfane.com
                                              Mary E. Bacon
15                                            mbacon@spencerfane.com
     /s/ James B. Vogts
16   James B. Vogts (Pro Hac Vice)            Jessica Chong
     jvogts@smbtrials.com                     jchong@spencerfane.com
17   Swanson, Martin & Bell LLP               Spencer Fane LLP
     330 N. Wabash Suite 3300                 300 South 4th Street, Suite 950
18
     Chicago, IL 60611                        Las Vegas, NV 89101
19   Telephone: (312) 321-9100                Telephone: (702) 408-3414
     Facsimile: (312) 321-0990                Facsimile: (702) 408-3401
20
21   – and –                                    Counsel for Defendants FN America, LLC

22   Michael Nunez
     mnunez@murchisonlaw.com
23   Murchison & Cumming, LLP
24   350 S. Rampart Blvd., Suite 320
     Las Vegas, NV 89145
25   Telephone: (702) 360-3956
     Facsimile: (702) 360-3957
26
27   Counsel for Defendant Guns and
     Guitars, Inc.
28


                                                4
